683
                                                           I.




                    OFFICE   OF THE   ATTORNEY   GENERAL   OF TEXAS                   ,,Y-
                                                                          \       /
                                                                               /
                                                                              , L’
Qmrr~ C. M~na
 ,+romm..*-a
                                                                Boy so* US@



                aeaorable
                Cotmty Attonmy
                San A\lgutlnr, Pexu

                Door sir:
.   i




                   Ao o o m@ ~          p ’a r r a q m.88is l   1ott.r fhor m
        P. 1. 8t?l~ll8#, ~ddroo8.d to you, fmm vhiohit w                   are
        that the oorlgllomonwd             in yar queotioalo that E ouod
        ln p-8   forroadbuildiyuohiuryaad Swallaouood
        in madbulldiywork.
                    Artloloo6990 ond 699s. Rwiood Civil 8tatutem,
        mkm provloloao   for the otilingof olootloMto dotormiao
        aothor ro@d tmxoo not to *mood flikm          wto        (Is*) on
        tRo onohundrd &llu~'uorthof~ro~rtyolmll                     bo lwled
        la oaurtleoor polltiool   abdlvi8loaoot doflaoddlotrioto
        of 00prti08.   There 10 no ltatuto lutborisimg the uoo of
        #rip8   of any kiad in the plyrut of tomes        lode4 unbr
        the prwlololuof thooo utlelao. Art10109040,B.C.&
        omo~ other thi-8, proridoofor the Levy of 6 tax of fh-
        teen ooata (lS0 on th* one hundred   dellare*       roluotloa
        go&y       uad bridmo.          Artlola tol9, P.C.S., #%a60 m

                          7ko    tom8      lorid by tU8 w
                   tmr are pqablo la aurraaoor rrl8
                   of the lbltod  8tot.o: rw do& bhot
                   ponou     kolain#iorlp srmaod
                                             f to khr
                   for oerriow roadorod the oovllty my
                   partholroematyad ttiora                t-8     lm
                   mob oorlp(tI.m
                   Slnn the oorlpt, w&h wkiok vo a?. omoozaad
        in thlo oplnloa, vu mot loowd for ronioo~   rmdored the
        omaaty,odd Ulofr, 904S, furd8heo no astboiltyfor the
        w   of tho onmo in tha poymontof any tmxao.
                hrtlolo8lt8,R.C.8..providaofor tho u80 of
        oorlptloomedfor 1~ rontoo to h uomdin the pqamnt




        lnqu.88Se.8 to      bo   mood in the p8fBat of oouoty80x.0.
Eoaonbla Charloo8. wayill-,~                    80, 19%     Paso 8


              R o dwelnth oltotutoo,hovovor, is ?a& uy
athorityfortheooe       oftha wtiptto8ldeh    po nfor
h   tka   poymont   of may   ohonotor      of   tuu.

                   .?'fbSonaralml. lo thot the tu
              oolloote+r lut ooMpt mommy only Ml.00
              the etatuk   poalto him to rooelvm #on-
                    liifforont.Roney is olvo 0 landor-
              thhilpl
              otoodla tho tax lwo whom net&iL elm
              lo moat lonad
                          ." Coolmyon ?ua8108, 4th
              M*, 80081on lam.
                  "In R.C.L.,VOlummad, sootioa SST,
              is foundthe follo4ndlmB@Aador
                         9'18 %o nil lottxoa th8t
                    no rlghtoxloto in law or0   lty
                    to mot off wolut toxoo l r lbt
                    of lptlu omant duo to tha tax-
                    popr fro8 tho mnlolpallt to
                    rlhloh
                         the tu lo payable.
                                          7;uoo -
                    mm lotiod W rolor mono~ for
                    lpooiflopwposoo no ladaootod
                    b1 the .~proprl.tionr~oftha oar-
                    rat  yeor, ondotoxp or ooanat,
                    b~ourolo~n(lthori@7 of wt-
                    lff,dl+orL the taxer to oaothor
                    purpooo,rrw1.fthe yymmst of
                    tha dab8 dm to him.
                    7e tu* mu           lffeot la the     ?01lawb@
              lmgtlqo tnr u C.J. ws:
                          f4TheLo@lolatPnh8opar
                    topnoorlbo thokLdof fknda
                    lnr h lo h
                             tuoo lhellbo payable,
                    OM UJ     doolue thtoaly             dold
                    ond lllrorsol8shallbe reool~-3
                    oblo ror tblo purpooe.             But i8
                               of o u o k l ?ootriotioa,
                    th elb o wo o
                    tams ray bo paid In armI.
                    ourr*nt mnoy, utho

                    ollouodby low'"
         In the ooo~ of Dallu Joint StookLmd Sank fo-
21118CountyLove. Improvcmont Dlotriotlo. 3, SS 8.F'.
EonormbloOhorloo8. MolUllan,
                           Mu              80, 1m*, Pmgo4



(t) UT, the lmprovmontdlatrlotBU& tbr Jo%88Steak
Land Bank for dolinnquamttuoo. ?a# lattor lttaptod
to mat off lUta iB p8Ot duo b0adl.looa.dby tka ir,
preruont dlotrlot(la4  ublohare wad    by the bank.
Tha oourt Pold that ouoh wt-off oould not bo had. No
quot. frortho opinion am ioU.orna
                                   1
                  Vtm gonorol rule of low lo thot
          l olaimylinst   the 88~8s or malol-
         pallt~oonnot bo mot oft yalnot l tu
                   Cooloron Tumtloa (Sd Zd.)
         :t-• A tu 18 not l debt in the uouti
         ani 0rdin0a-y  oono*Of the rord. Clfr
         of In Or&on8 ~8~ Datldoon 2!0Lo.
         AM. &l, Slk.Rop.m61         Eoolo,on'
         Taxation(ddRd.)lb.
             "'The&wnl    ml., booed on
         groundsof pub110poller, lo roll oot-
         tiedthatno lret-offlo dml8olble -
         yolnot doaonds for tuoo lwlod fur
         15unl or loool pterrmmtol pur~0000.~
         84 R.C.L.,p. 81T.
                                     lt 0~  561, the rule
         lo   •t:edw..c&lwo~              *U U action
         for taxmo mot-offof an lndobtednmoo
                                          of
         thm St&o or mmlolpallt;lto tbo tu
         dabtor will zmtbo ollouod tho stat-
         utes Of wt-off boiu 0enolmA.dl8 tha
         it@& Of PUbiiO poiiOy a0 -8              OuOWia(
         the ram&y Ia pmooodlngr            for   thlo pur-
         ~o ~t~o o                                by
                                lproool~ luthorlood
                               Humrouo aathorltlooarm
         oltad in mpport oi the           tut.m
         Your    flrot         queotloais usoworodin tha naga-
tire.
          Addrooolq ouroeltoo to mur mooon quutlo8,
wo be@ to ldviomUmt  18 lo iraterlil. whether Artlole
TO40 lo a rwotrlotloaupon the OII Of 8u8h mrlpt la
thm poymontof fox.8 1orl.dumdu Artlolob990, llnoa
ln no want oso ouohoorlpt bo oo uood.
- .


      Bamonblo Chuloo 8. Moyillo,WV 80, NW,   Pm   S


              You turd q\uotlosloaamor.4 lath. wm-
      tivm.